Gov.Bar R. 1(1)(C), effective until May 1,1997, required applicants for admission to the practice of law in Ohio to have earned a degree from a law school that is approved by the American Bar Association or, if not located in the United States, from a law school evaluated and approved in accordance with Gov.Bar R. 1(2)(C) or (9)(C)(13). Effective May 1, 1997, Gov.Bar R. 1(1)(C) was amended to provide that applicants for admission to the practice of law in Ohio must have earned a J.D. or an L.L.B. degree from a law school that was approved by the American Bar Association at the time the degree was earned or, if not located in the United States, from a law school evaluated and approved in accordance with Gov.Bar R. 1(2)(C) or (9)(C)(13).
On September 16,1996, Michael R. Levin and the Massachusetts School of Law, a law school that is not approved by the American Bar Association, petitioned this court for an order waiving Gov.Bar R. 1(1)(C) and allowing Levin and other graduates of the Massachusetts School of Law to take the Ohio Bar Examination. On February 3,1997, petitioners filed a Supplement to Petition. On May 20,1997, the American Bar Association filed an amicus brief, to which petitioners filed a reply on June 4, 1997. On July 3, 1997, the Ohio State Bar Association filed an amicus brief. Upon consideration thereof,
*1511IT IS ORDERED by the court that the petition filed by Levin and the Massachusetts School of Law be, and hereby is, denied.
Moyer, C.J., Douglas, Resnicic, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.